Order                                                    Michigan Supreme Court
                                                               Lansing, Michigan

  June 9, 2021                                                Bridget M. McCormack,
                                                                          Chief Justice

                                                                      Brian K. Zahra
                                                                    David F. Viviano
  163084-5(75)(75)                                              Richard H. Bernstein
                                                                Elizabeth T. Clement
                                                                 Megan K. Cavanagh
                                                                 Elizabeth M. Welch,
  HORACE SHEFFIELD, III, and RODRICK                                           Justices
  HARBIN,
           Plaintiffs-Appellees,
  v                                        SC: 163084
                                           COA: 357298
                                           Wayne CC: 21-006043-AW
  DETROIT CITY CLERK and DETROIT
  ELECTION COMMISSION,
            Defendants,
  and
  DETROIT CHARTER REVISION
  COMMISSION,
           Intervening Defendant-
           Appellant.

  _____________________________________/

  ALLEN A. LEWIS and INGRID D. WHITE,
            Plaintiffs-Appellees,
  v                                        SC: 163085
                                           COA: 357299
                                           Wayne CC: 21-006040-AW
  DETROIT CITY CLERK and DETROIT
  ELECTION COMMISSION,
            Defendants,
  and
  DETROIT CHARTER REVISION
  COMMISSION,
           Intervening Defendant-
           Appellant.

  _____________________________________/
                                                                                                               2


       On order of the Chief Justice, the motions of Legal Scholars to file a brief amicus
curiae and for immediate consideration are GRANTED. The amicus brief submitted on
June 4, 2021, is accepted for filing.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 June 9, 2021

                                                                             Clerk